Campbell, J.
G-rindrod brought replevin for a piano, ■and defendants, in connection with their plea of the general issue, set up that it was held under levies — one in favor of Campfield & Jones, and one in favor of one Parsons, by Lauzon as an officer. On the trial there was no direct evidence of the documents of the levy, but there was parol evidence, not objected to, of the levy in favor of Campfield & Jones. There was also testimony tending to show that Campfield was spoken to on the subject and would not release it.
The court below directed a verdict against Lauzon, but held that in the absence of documentary evidence, Camp-field and Jones could not be held.
We think this was erroneous, and that there was enough to go to the jury on this .point. And we cannot hold that if Lauzon was responsible they may not have been. The objections based on an absence of testimony to hold either are not admissible on this record, and we do not think they are of much force.
The judgment must be reversed with costs and a new trial granted.
The other Justices concurred.